          Case 4:20-cv-00100-JM Document 13 Filed 06/22/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MINOR L. MCNEIL                                                                PLAINTIFF

V.                                    4:20CV00100 JM

UNITED STATES; DEPARTMENT
OF TREASURY                                                                 DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ORDERED this 22nd day of June, 2020.


                                                       ________________________________
